 
Exhibit 10.1.5

This document is part of a prospectus covering securities that have been
registered under the Securities Act of 1933, as amended. This document may be
used only in connection with our offer and sale of the securities hereunder. You
cannot use this document to offer or sell the securities that you acquire
hereunder to anyone else. A paper version of this document and the other
documents constituting the complete prospectus are available upon request by
contacting Vicki Owens in the Human Resources department.
 
HEALTHSOUTH CORPORATION
 
RESTRICTED STOCK UNIT AGREEMENT
(Pursuant to the Amended and Restated 2008 Equity Incentive Plan)




This Restricted Stock Unit Agreement (this “Agreement”) is made as of February
___, 20___ (the “Grant Date”), by HealthSouth Corporation, a Delaware
corporation (the “Corporation”), and _______________ (“Grantee”) pursuant to the
HealthSouth Corporation Amended and Restated 2008 Equity Incentive Plan (the
“Plan”). Except as otherwise expressly set forth herein, this Agreement shall be
construed in accordance with the provisions of the Plan and any capitalized
terms not otherwise defined in this Agreement shall have the definitions set
forth in the Plan.


1.  
Grant of Award.  The Corporation hereby grants to Grantee, as of the Grant Date
and subject to the terms and conditions of the Plan and subject further to the
terms and conditions set forth herein, _________ Restricted Stock Units (the
“RSUs”).

 
2.  
Vesting.  The RSUs granted to Grantee shall be fully vested as of the Grant Date
and shall be settled on the earlier of (i) the consummation of a Change in
Control transaction, provided that such Change in Control constitutes a “change
in the ownership or effective control of the corporation, or in the ownership of
a substantial portion of the assets of a corporation” within the meaning of
Section 409A of the Code (any regulations promulgated thereunder) or (ii) the
six month anniversary of date on which Grantee ceases to serve on the Board of
Directors for any reason (the “Settlement Date”).

 
3.  
Form of Payment.  Each RSU granted hereunder shall represent the right to
receive one share of common stock, par value $0.01 per share (the “Common
Stock”), of the Corporation upon the settlement of each RSU, subject to
adjustment pursuant to Section 16.1 of the Plan.

 
4.  
Dividend Equivalents.  Additional RSUs shall be credited to Grantee’s account as
of each date (a “Dividend Date”) on which cash dividends or special dividends
and distributions are paid with respect to Common Stock, provided that the
record date with respect to such dividend or distribution occurs prior to the
Settlement Date.  The number of RSUs to be credited to Grantee’s account under
the Plan as of any Dividend Date shall equal the quotient obtained by dividing
(a) the product of (i) the number of the RSUs credited to such account on the
record date for such dividend or distribution and (ii) the per share dividend
(or distribution value) payable on such Dividend Date, by (b) the Fair Market
Value of a share of Common Stock as of such Dividend Date.

 
 
 

--------------------------------------------------------------------------------

Exhibit 10.1.5
 
 
5.  
Restrictions on Transfer.  RSUs may not be transferred or otherwise disposed of
by Grantee, including by way of sale, assignment, transfer, pledge,
hypothecation or otherwise, except as permitted by the Committee, or by will or
the laws of descent and distribution.  No purported sale, assignment, mortgage,
hypothecation, transfer, pledge, encumbrance, gift, transfer in trust (voting or
other) or other disposition of, or creation of a security interest in or lien
on, any of the RSUs by any holder thereof in violation of the provisions of this
Agreement shall be valid, and the Corporation will not transfer any of such RSUs
on its books, nor will any dividends be paid thereon, unless and until there has
been full compliance with such provisions to the satisfaction of the
Corporation.  The foregoing restrictions are in addition to and not in lieu of
any other remedies, legal or equitable, available to enforce said provisions.

 
6.  
Approvals.  No shares of Common Stock shall be issued under this Agreement
unless and until all legal requirements applicable to the issuance of such
shares have been complied with to the satisfaction of the Committee.  The
Committee shall have the right to condition any issuance of shares to Grantee on
Grantee’s undertaking in writing to comply with such restrictions on the
subsequent disposition of such shares as the Committee shall deem necessary or
advisable as a result of any applicable law or regulation.

 
7.  
Taxes.  Grantee understands that Grantee (and not the Corporation) shall be
responsible for any tax liability that may arise as a result of the transactions
contemplated by this Agreement.  At the time Grantee recognizes taxable income
in respect to the RSUs, Grantee shall owe to the Corporation an amount equal to
the federal, state or local taxes, if any, the Corporation determines it is
required to withhold under applicable tax laws with respect to the payment of
the RSUs.  At the Corporation’s discretion, Grantee may satisfy the foregoing
requirement by one or a combination of the following methods:  (a) making a
payment to the Corporation in cash or cash equivalents; (b) with the consent of
the Corporation, by authorizing the Corporation to withhold cash otherwise due
to Grantee; (c) authorizing the Corporation to withhold a portion of the shares
of Common Stock to be received hereunder having a value equal to or less than
the minimum amount required to be withheld or (d) a combination of the
foregoing.

 
8.  
Compliance with Law and Regulations.  This Agreement, the Award granted hereby
and any obligation of the Corporation hereunder shall be subject to all
applicable federal, state and local laws, rules and regulations and to such
approvals by any government or regulatory agency as may be required.

 
9.  
Incorporation of Plan.  This Agreement is made under the provisions of the Plan
(which is incorporated herein by reference) and shall be interpreted in a manner
consistent with it. To the extent that this Agreement is silent with respect to,
or in any way inconsistent with, the terms of the Plan, the provisions of the
Plan shall govern and this Agreement shall be deemed to be modified accordingly.

 
10.  
Binding Agreement; Successors.  This Agreement shall bind and inure to the
benefit of the Corporation, its successors and assigns, and Grantee and
Grantee’s personal representatives and beneficiaries.

 
 
2

--------------------------------------------------------------------------------

Exhibit 10.1.5
 
11.  
Governing Law; Administration and Interpretation.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware.
The Plan shall be administered by the Committee, pursuant to Section 4 of the
Plan. Furthermore, the interpretation and construction of any provision of the
Plan or of the Award by the Committee shall be final, conclusive and binding. In
the event there is any inconsistency or discrepancy between the provisions of
this Award and the provisions of the Plan, the provisions of the Plan shall
prevail.

 
12.  
Amendment.  This Agreement may be amended or modified by the Corporation at any
time. Notwithstanding the foregoing, no amendment or modification that is
adverse to the rights of Grantee as provided by this Agreement shall be
effective unless set forth in a writing signed by the parties hereto.

 


[Signature Page Follows]







 
 
3

--------------------------------------------------------------------------------

Exhibit 10.1.5

IN WITNESS WHEREOF, the Corporation has caused this Agreement to be duly
executed by its officer thereunder duly authorized and Grantee has hereunto set
his hand, all as of the day and year set forth below.






HEALTHSOUTH CORPORATION






__________________________
Name:
Title:






The undersigned hereby acknowledges having read this Agreement and the Plan and
hereby agrees to be bound by all provisions set forth herein and in the Plan.




GRANTEE






_____________________________
[insert name]


Dated as of:  __________________, 20___


 

                                                   
4
 
